Citation Nr: 1024059	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of both legs.

2.	Entitlement to an increased evaluation for bilateral 
hearing loss, initially rated as noncompensable from August 
15, 2003 to September 27, 2006, and as 10 percent disabling 
from September 28, 2006 onwards.

3.	Entitlement to an increased evaluation for residuals of 
a right ankle fracture with scar, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 
1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. By way of relevant history, a November 2004 rating 
decision increased from 0 to 10 percent the evaluation for a 
right ankle disorder, effective June 2, 2004. The Veteran 
appealed for a still higher rating. 

Thereafter, in an October 2005 rating decision, the RO 
granted service connection for hearing loss in the right ear, 
assigning a noncompensable (0 percent) evaluation from August 
15, 2003. The Veteran appealed the initial assigned 
disability rating. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). The issue of service connection for left ear 
hearing loss remained in a denial status. 

Also, an October 2006 RO rating action denied service 
connection for peripheral neuropathy of the bilateral lower 
extremities, which decision the Veteran likewise appealed 
from. 

In January 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge of the Board. The 
transcript of this proceeding is on record.

The Board first considered this appeal in April 2008. The 
Board at that time denied a claim for service connection for 
diabetes mellitus, but granted service connection for hearing 
loss in the left ear. The remaining claims for increased 
ratings for     right ear hearing loss and right ankle 
fracture, and service connection for peripheral neuropathy 
were all remanded for further evidentiary development. 

Through a May 2008 rating action implementing the Board's 
decision, the RO        (via the Appeals Management Center) 
recognized the grant of service connection for left ear 
hearing loss, and assigned a single 10 percent evaluation for 
bilateral hearing loss, effective from September 28, 2006. As 
set forth in a January 2010 Supplemental Statement of the 
Case (SSOC), the RO recharacterized the increased rating 
claim on appeal as one of an increased rating for bilateral 
hearing loss, following the establishment of service 
connection for hearing loss involving          both ears. 

The matters which the Board remanded in April 2008 have since 
returned to              the Board for appellate disposition.


FINDINGS OF FACT

1.	Peripheral neuropathy was not incurred or aggravated 
during active military service. The Veteran also does not 
have neurological impairment of the lower extremities 
involving lumbar radiculopathy that is etiologically related 
to a service-connected low back disability. 

2.	From August 15, 2003 to September 27, 2006, the Veteran 
had bilateral hearing loss manifested by numerical 
designations of Level I in each ear. 

3.	Since September 28, 2006, bilateral hearing loss has 
corresponded to designations of Level III in the right ear, 
and Level II in the left ear. 

4.	The Veteran has at most moderate limitation of motion 
associated with the residuals of a right ankle fracture. 






CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
peripheral neuropathy of both legs. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria are not met for an increased evaluation for 
bilateral hearing loss, initially rated noncompensable from 
August 15, 2003 to September 27, 2006, and   at 10 percent 
from September 28, 2006 onwards. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.	The criteria are not met for a higher rating than 10 
percent for the residuals of a right ankle fracture with 
scar. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through VCAA notice correspondence dated from January 2006 
through June 2008 pertaining to the claims for service 
connection for peripheral neuropathy and increased rating for 
a right ankle disorder, the RO notified the Veteran as to 
each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi,    16 Vet. App. 183, 186-87 (2002). Furthermore, a 
supplemental December 2006 notice letter provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in         Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). The initial January and July 2006 VCAA 
letters regarding service connection for peripheral 
neuropathy preceded issuance of the October 2006 RO rating 
decision denying this claim, whereas the subsequently dated 
VCAA letters did not meet the definition of timely notice. 
Meanwhile, the June 2008 notice which finally addressed the 
claim for increased rating for a right ankle disorder, was 
dated well after the November 2004 decision originally 
denying that claim. However, notwithstanding these timing-of-
notice errors, the Veteran has had a full opportunity to 
respond to these subsequently dated VCAA notice letters in 
advance of the most recent             January 2010 
Supplemental SOC (SSOC) readjudicating his claims. There is 
no objective indication of any further relevant information 
or evidence that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

In regard to the claim on appeal for higher initial 
evaluation for service-connected bilateral hearing loss, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."      See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claim for service connection for 
bilateral hearing loss has been substantiated, and no further 
notice addressing the downstream disability rating 
requirement is necessary. In any event, the RO has provided 
June 2008 notice correspondence that directly addressed the 
evidentiary requirements to substantiate this increased 
initial rating claim on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), VA outpatient records, and private treatment 
records, as well as arranging for him to undergo VA 
examinations.              See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi,            16 
Vet. App. 370 (2002). See also 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).               
In furtherance of the claims, the Veteran has provided 
additional private treatment records, and several lay 
statements. The Veteran testified during a January 2008 
Travel Board hearing. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service Connection for Peripheral Neuropathy

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Service medical history is absent reference to any instance 
of neuropathy, or other neurological impairment of the lower 
extremities. 

Records of VA outpatient treatment include a November 2002 
EMG study which first indicated no evidence of right lumbar 
radiculopathy. Also found was the potential for peripheral 
neuropathy, especially on the right lower extremity. 

The Veteran underwent a May 2003 VA Compensation and Pension 
examination by a neurologist. The Veteran described symptoms 
of loss of feeling in the first two or three toes of his 
right foot and the upper sole portion of the foot after 
undergoing treatment for a deep venous thrombosis in 2000. 
After physical examination, the VA examiner stated that he 
was unable to ascertain either the affected nerve or the 
relationship of this nerve impairment due to deep venous 
thrombosis. 

The report of a February 2005 VA outpatient podiatry consult 
indicates the Veteran reported having nerve pain in the right 
distal forefoot. There was further a reported history of deep 
venous thrombosis of the right leg, and after treatment 
significant edema. The Veteran related the nerve pain to his 
edema. The podiatrist's assessment following objective 
examination, was of peripheral neuropathy, unknown etiology. 

The Veteran underwent a VA diabetes and peripheral nerve 
examination in June 2006. The eventual diagnosis was recent 
onset diabetes mellitus; and scattered primarily sensory 
peripheral neuropathy. As to the peripheral neuropathy, the 
examiner considered this to be characteristic of neuropathy 
that is often seen           with diabetes.

In his September 2006 correspondence, a physician treating 
the Veteran at the Phoenix VA Medical Center (VAMC) indicated 
that one of the Veteran's ongoing medical conditions was of a 
mixed peripheral neuropathy. It was noted that there was 
electromyelographic evidence of a radicular neuropathy 
consistent with lumbar root nerve problems. The physician 
further observed however, that there was also evidence of a 
diffuse peripheral neuropathy most consistent with metabolic 
conditions such as diabetes mellitus. Given the Veteran's 
known history of diabetes mellitus, it was considered almost 
certain that his neuropathy was secondary to diabetes 
mellitus and should be treated as such. 

A September 2006 statement from Dr. S.B., private physician, 
states that                 the Veteran had peripheral 
neuropathy which most likely was caused by diabetes.

Another September 2006 statement, from Dr. K.S., a 
neurologist, indicates that    the Veteran had the condition 
of polyneuropathy. The neurologist observed that while 
diabetes had been detected only recently, it was possible 
that the neuropathy was linked to the diabetes or a pre-
diabetic state as the cause. 

The Veteran underwent a February 2009 epidermal nerve fiber 
density test at a private facility, which showed the presence 
of small fiber neuropathy in the lower extremities. 

A VA medical examination by a neurologist was completed in 
April 2009.             The examiner initially noted a 
medical history reviewing, beginning with the complaint of 
numbness at the right foot in 2002. As of the examination 
date,           the Veteran described his symptoms as having 
been progressive and bilateral, involving both feet. There 
was diminished sensation, and at times even hypersensitivity 
of the soles of the feet. He was also aware that his balance 
was markedly affected, and he had to often watch where his 
feet were, consistent with neuropathy. Upon objective 
physical examination, the Veteran's gait was not specifically 
antalgic, but was slightly hesitant. He was unable to 
effective do heel-to-toe walking. Musculature of the lower 
extremities was preserved and strength appeared to be intact. 
Knee reflexes were 1+, but ankle reflexes could not be 
elicited. Sharp pain perception began to change at about the 
midcalf level, progressively diminished in a stocking manner, 
and felt as dull distal to the ankles. Monofilament sensation 
began to decrease even proximal to the midpoint of the 
calves, and as tested distally, the Veteran perceived it only 
vaguely. Vibratory sense was present, but position sense in 
the toes was absent. 

The diagnosis was of peripheral neuropathy of the lower 
extremities. According to the VA examiner, this type of 
condition was not related to spinal disease, involving spinal 
cord compression with disk disease. These conditions would 
present as radiculopathy or myelopathy, which were quite 
different and which were not peripheral neuropathies. The 
examiner further explained that the Veteran's condition was 
not secondary to any of the other already service-connected 
conditions. The examiner concluded that because peripheral 
neuropathy generally may occur before diabetes is actually 
proven to be present, the Veteran's peripheral neuropathy 
might be secondary to diabetes, otherwise the cause was 
unknown. 

The preceding record does not present a basis upon which 
service connection       for peripheral neuropathy of the 
lower extremities may be established.                      
The preponderance of the competent evidence is unfavorable to 
this claim on the essential element of a causal nexus to 
service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."); Hickson, supra. See, too, 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). There is no 
indication that peripheral neuropathy was ever incurred 
during military service. The Board has also considered the 
theory of recovery of secondary service connection. While not 
expressly raised by the Veteran, at least one physician had 
mentioned the distinct possibility that the neurological 
impairment shown constitutes lumbar radiculopathy, and is 
thereby secondarily related to an already service-connected 
low back disability. Thus, the Board will examine the 
question of secondary service connection as well. See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
("...where the claimant has raised an issue of service 
connection, the evidence in the record must be reviewed to 
determine the scope of that claim."). However, the medical 
evidence likewise weighs against a favorable determination in 
this regard.

On the question first of direct service connection, the 
Veteran did not have any neurological impairment to the lower 
extremities during service, nor has he alleged having had a 
relevant precipitating injury or illness from service. 
Following separation from service in 1979, the initial 
instance in which symptomatology involving the lower 
extremities appeared was in November 2002 on a VA EMG study. 
This was dated more than 20 years post-service, and thus 
shows a pronounced lack of continuity of symptomatology from 
service to the present time period. See 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (the elements 
of in-service incurrence of a disease or injury, and an 
association between that and a present diagnosed disability 
may be substantiated through a demonstration of continuity of 
symptomatology). The Veteran has also not alleged through lay 
testimony that neuropathy of the lower extremities developed 
during service. Rather, his primary contention is that 
neuropathy is due to diabetes. In its earlier April 2008 
decision, the Board denied service-connected for diabetes 
mellitus, and therefore service connection for neuropathy as 
secondary to diabetes became a moot issue. There remains the 
issue of direct service connection. However, for the reasons 
cited, there is no basis to show any connection between 
peripheral neuropathy and an incident of service. 

Turning to the issue of secondary service connection, the 
Board will consider whether peripheral neuropathy has an 
etiological association with a service-connected low back 
disability, comprised of lumbosacral degenerative joint 
disease and degenerative disc disease, amongst other 
manifestations. As indicated, a claim for service-connection 
for diabetes mellitus already has been denied, and therefore 
no claim for secondary service connection may be premised 
upon that underlying condition. The present inquiry is 
limited to whether the Veteran has lumbar radiculopathy, 
secondarily related to a low back disorder. On this subject, 
there is a near consensus amongst VA and private treatment 
providers that the condition           the Veteran manifests 
is peripheral neuropathy, and that such condition is either 
due to diabetes mellitus or has an etiology unknown. The most 
comprehensive opinion on this matter is stated through the 
April 2009 VA neurological examination, upon which the 
examiner diagnosed a peripheral neuropathy, due to diabetes 
or etiology unknown, and that was clearly differentiated from 
radiculopathy or myelopathy due to spinal disease. This 
opinion was offered after an extensive claims file review 
that encompassed previous treatment providers' opinions, and 
thus represents a probative assessment of the Veteran's 
condition. See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). Moreover,      
to the extent there was a September 2006 VA physician's 
report indicating some evidence of radicular neuropathy 
consistent with lumbar root nerve problems, the overall 
conclusion given was that the Veteran had peripheral 
neuropathy almost certainly related to a history of diabetes 
mellitus. 

Therefore, the preponderance of the competent and probative 
evidence weighs against any causal linkage between 
neurological impairment of the lower extremities, and a 
lumbosacral spine disorder. Rather, evaluating physicians 
have consistently diagnosed a peripheral neuropathy as 
distinguished from lumbosacral radiculopathy. These 
physicians have further found that peripheral neuropathy is 
etiologically related to diabetes mellitus, and have stated 
in the alternative that the only other possibility was an 
etiology unknown. It follows that service connection for 
peripheral neuropathy on a secondary basis of entitlement 
cannot be substantiated. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the causation of peripheral neuropathy,      as a 
matter not within the purview of lay observation, and 
particularly involving the complex medical questions inherent 
in determining the origin of an underlying peripheral 
neuropathy condition. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board is denying the claim for service 
connection for peripheral neuropathy. The preponderance of 
the evidence is against this claim,   and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R.             
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally,          the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability. 38 
C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where the veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

A.	Bilateral Hearing Loss

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent (i.e., noncompensable) to 100 percent 
based on organic impairment of hearing acuity,          as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.    VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.             The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test. The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone decibel loss. The percentage 
evaluation is found from Table VII by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate to the numeric designation level for the ear 
having the poorer hearing acuity. For example, if the better 
ear has a numeric designation Level V and the poorer ear has 
a numeric designation Level VII, the percentage evaluation is               
30 percent. See 38 C.F.R. § 4.85.

The RO has assigned an initial noncompensable rating for 
bilateral hearing loss from August 15, 2003 to September 27, 
2006, and a 10 percent rating from September 28, 2006 to the 
present.

A VA medical examination by an audiologist was conducted in 
February 2004.   The Veteran reported difficulty 
understanding conversation, especially when background noise 
was present. On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
70
80
LEFT
10
15
55
65
75

Speech audiometry revealed speech recognition ability of 100 
percent in each ear. The diagnosis was mild sloping to 
severe, high-frequency, sensorineural hearing loss, 
bilaterally. 

Another audiological examination was completed in September 
2006. This time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
70
85
LEFT
25
30
60
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

The February 2007 report of Dr. D.S., an otolaryngologist, 
indicates a diagnosis of severe sensorineural hearing loss. 
There was an accompanying report of audiometric findings 
presented in graphical form. 

The Veteran underwent another VA audiological examination in 
April 2009.          On this occasion, an audiogram was 
completed, but reportable audiometric frequency scores were 
not obtained. Meanwhile, speech recognition scores were of 88 
percent in each ear. The VA examiner indicated that the 
Veteran had been recalled for a second audio exam due to an 
inability to obtain valid and reliable test results. On the 
second April 2009 evaluation, the Veteran continued to 
display non-organic behaviors throughout testing despite 
recall and reinstruction. Therefore, there were no valid test 
results to report. 

For the initial time period for which a noncompensable rating 
is in effect for bilateral hearing loss, from August 15, 2003 
to September 27, 2006, this remains the proper level of 
disability compensation. The relevant source of information 
for rating purposes consists of the February 2004 VA 
audiological examination. On this examination, the Veteran 
had objective measurement of auditory acuity manifested by 
Level I in each ear, based on puretone thresholds along with 
normal speech recognition scores. When considering these 
numerical designations together under 38 C.F.R. § 4.85, Table 
VII, a noncompensable rating applies. Moreover,              
the Veteran did not have an exceptional pattern of hearing 
impairment as to qualify for application of Table VIa, under 
which rating is accomplished based solely on puretone 
thresholds. However, even if this were the case, there would 
still be                at most Level III numerical 
designations under each ear, which when considered under 
Table VII also corresponds to a noncompensable rating. Aside 
from the          February 2004 VA examination report, there 
is no other relevant evidence for  rating purposes. Thus, 
from August 15, 2003 to September 27, 2006 a noncompensable 
evaluation remains warranted.

The Board also concludes that no higher evaluation than 10 
percent is warranted for bilateral hearing loss from 
September 28, 2006 onwards. The September 2006 VA 
audiological examination report findings based on audiometric 
test results and speech recognition scores, correspond to the 
designations of III in the right ear,      an II in the left 
ear under Table VII. These designations when combined amount 
to a noncompensable disability rating. Meanwhile, again there 
is no basis to apply the provisions for when there is an 
exceptional pattern of hearing impairment, pursuant to Table 
VIa, under which factoring in of speech discrimination scores 
would be dispensed with. Indeed, the RO's prior determination 
to assign a 10 percent rating in view of the September 2006 
VA examination findings appears to be a slightly greater 
benefit than that to which the Veteran was objectively 
entitled. Thereafter,   a February 2007 private audiological 
evaluation suggested possible worsening of hearing loss, but 
was printed in graphical form, and therefore may not be 
utilized  by VA for rating purposes. See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995)        (VA may not interpret 
graphical representations of audiometric data). 

When considering the ensuing VA examination completed in 
April 2009, the VA examiner was unable to obtain valid 
testing results as a basis for evaluating bilateral hearing 
loss. The Veteran was twice instructed in how to respond to 
audiometric testing, and each time provided test results that 
indicated a possible functional overlay. The examiner's 
explanation for why complete test results were not available 
appears to be an objective statement as to the limitations in 
testing               the Veteran's hearing. There is no 
basis from the above to conclude that a further attempt at 
hearing loss testing of the Veteran would result in any more 
definitive findings for rating purposes. Accordingly from 
September 28, 2006 to the present no higher than a 10 percent 
rating for bilateral hearing loss may be assigned. 

B.	Residuals of Right Ankle Fracture

Presently, the Veteran is in receipt of a 10 percent rating 
for service-connected residuals of a right ankle fracture, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5271, for limited motion of the ankle. Under that diagnostic 
code, a 10 percent rating is assigned for moderate limitation 
of motion, and a 20 percent rating is assigned for marked 
limitation of motion. 

Normal range of motion for the ankle joint is defined as 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees. See 38 C.F.R. § 4.71a, Plate II. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The record indicates that the Veteran underwent a VA 
orthopedic examination in September 2004. He described a 
course of progressive pain and dysfunction involving the 
right ankle. After walking a mile he would have to stop, and 
he had an impaired ability to squat, kneel, stair climb and 
run. On physical examination,      the Veteran limped on the 
right side without an assistive device, but easily moved 
above the examining room. There was a well-healed surgical 
scar on the anterior right ankle. There was tenderness 
beneath the right lateral malleolus. The ankle was swollen. 
There was pain on subtalar joint motion, as well as extreme 
dorsiflexion of the ankle. Range of motion was from 0 to 45 
degrees. There was an additional         3 degrees limitation 
of motion because of pain, weakness, fatigability and 
incoordination during flare-ups and repetitive motion, the 
major functional impact being pain. An x-ray was negative 
except for a small heel spur. The impression was residuals, 
status-post fracture of the right ankle. 

Another orthopedic examination was completed in June 2006, 
which included evaluation of the right ankle. This indicated 
a finding of full range of motion in    the right ankle, 
although there was some discomfort with flexion and internal 
abduction, with no further lost motion with these maneuvers. 
There was flexion to 25 degrees, and extension to 10 degrees 
(which appear to be correlated to plantar flexion, and 
dorsiflexion, respectively. There was also internal rotation 
20 degrees, and external rotation 15 degrees. The Veteran 
walked with a slight limp favoring the left leg.  The 
impression was of a history of arthrotomy, right ankle, with 
a preserved range of motion and recent x-ray evidence of no 
degenerative arthrosis. According to the examiner, this 
condition was not causing impairment for the Veteran. 

The Veteran underwent VA re-examination in April 2009. He 
then described his symptoms as right ankle joint instability, 
pain, stiffness, weakness and incoordination. There 
reportedly was inflammation, with warmth, redness, swelling 
and tenderness. There were no reported constitutional 
symptoms or incapacitating episodes of joint arthritis. No 
assistive devices or aids were used. Gait was normal, and 
there was no evidence of abnormal weightbearing. Physical 
examination revealed there was tenderness and drainage to the 
right ankle. There was no instability, tendon abnormality, or 
angulation. Range of motion consisted of dorsiflexion from 0 
to 5 degrees, and plantar flexion from 0 to 45 degrees. There 
was no objective evidence of pain following repetitive 
motion, or additional limitation after three repetitions of 
range of motion. Range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use. There was no joint 
ankylosis. An x-ray of the right ankle with weight-bearing 
showed small plantar and posterior calcaneal spurs. The 
diagnosis given was loss of motion in the right ankle, 
associated with right ankle fracture residuals. 

The preceding findings do not support the assignment of a 
disability rating in excess of 10 percent for the residuals 
of a right ankle fracture. The diagnostic code for 
consideration, 38 C.F.R. § 4.71a, is predicated upon 
limitation of motion, and requires "marked" limitation of 
motion for the maximum assignable rating of                 
20 percent. What the objective VA examination findings show 
however, is that    the Veteran consistently retained at 
least half of normal range of motion, and most recently on 
examination had near normal findings. The April 2009 VA 
examination provides the most detailed and recent depiction 
of service-connected disability, and indicates that range of 
motion consisted of dorsiflexion from 0 to 5 degrees, and 
plantar flexion from 0 to 45 degrees. There was no further 
diminution of mobility due to pain, fatigue, repetitive 
motion, incoordination, or any other factor considered when 
evaluating additional joint limitation due to functional 
loss.            See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. 
Thus, while right ankle dorsiflexion was limited somewhat, 
plantar flexion was entirely normal. This clearly does not 
correspond to marked limitation of motion, and contemplates 
instead a disability milder in degree. Indeed, the most 
pronounced examination findings from the    June 2006 VA 
examination, indicate plantar flexion to 25 degrees, and 
dorsiflexion to 10 degrees -- retained mobility of 
approximately half of that which is defined as full range of 
motion. Overall, there is not sufficient indication of joint 
dysfunction as to qualify for the next higher 20 percent 
evaluation on the basis of marked limitation of motion.   

The Board has considered other potentially applicable 
diagnostic codes, but none of these provide a basis for 
recovery in this instance. The Veteran does not have any 
signs of right ankle joint ankylosis, as to qualify for 
evaluation pursuant to                 38 C.F.R. § 4.71a, 
Diagnostic Code 5270. See Dinsay v. Brown, 9 Vet. App. 79,    
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(both indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 
Nor is there objective indication of impairment to the right 
ankle joint as to permit application of the rating criteria 
under Diagnostic Codes 5272 to 5273. 

Also considered has been the rating criteria under 38 C.F.R. 
§ 4.118, pertaining to the evaluation of scars. The September 
2004 VA examination indicated the presence of a well-healed 
surgical scar on the anterior right ankle. There is no 
indication of a scar with surface area requirements to 
warrant a compensable rating under Diagnostic Code 7802. 
There also is no evidence of scar instability, on painfulness 
on palpation as to warrant application of Diagnostic Code 
7803 or 7804, respectively. Nor is there any impairment of 
function due to the scar, contemplating a disability 
evaluation pursuant to Diagnostic Code 7805. 

Accordingly, a 10 percent evaluation is the highest 
evaluation warranted for right ankle fracture residuals under 
the provisions of the VA rating schedule. 
 
C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected hearing loss and right ankle disabilities under 
evaluation have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings. In this regard, he remains 
employed on a full-time basis. The Veteran has not described 
any particular pronounced or unusual functional impairment 
resulting from hearing loss, apart from difficulty at times 
understanding conversational speech. See e.g., Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of 
potential entitlement to extraschedular rating the examiner 
should describe effect of hearing loss on occupational 
functioning and daily activities). The Veteran's service-
connected disorders also have not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R.                § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for bilateral hearing loss, and residuals 
of a right ankle fracture. This determination takes into full 
account the potential availability of any additional "staged 
rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the 
claims under review. The preponderance of the evidence is 
against the claims, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     














ORDER

Service connection for peripheral neuropathy of both legs is 
denied.

An increased evaluation for bilateral hearing loss, initially 
rated noncompensable from August 15, 2003 to September 27, 
2006, and at 10 percent since September 28, 2006, is denied.

A higher rating than 10 percent for residuals of a right 
ankle fracture with scar            is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


